Mr. Justice Gary,
concurring. There are no allegations in the complaint charging Miss Lucy J. Green with fraud. Indeed, it seems to be conceded on all sides that none was intended by her. This question will, therefore, not enter into the consideration of the case.
The order of reference directed the master, “to take the testimony upon all the issues in the cause and report the same, together with any findings of fact thereon, to. this Court.” One of the issues in the cause was whether the land known as the “brick yard” tract was purchased with money derived from the policy of insurance. The master in his report finds specifically as matter of fact that the said tract of land was not purchased with trust funds, but with the individual money of Miss Lucy J. Green. There were no exceptions tO' the master’s report. Moreover, this finding of fact was concurred in by the Circuit Judge. As there were no exceptions filed to the master’s report, his findings of fact are conclusive upon this Court. Verner v. Perry, 45 S. C., 262. This, in my opinion, eliminates from our consideration the issue as to- the “brick yard” tract of land.
Another issue in the cause was whether the lot at the corner of Bull and Pendleton streets was purchased with the funds belonging to the trust estate. The master’s report shows the details connected with the purchase of said lot. It was sold for $590. On the same day the personal property was sold for $291.80, and was purchased by Miss Lucy J. Green to the extent of $182.50. Miss Lucy J. Green paid $482.64 of the purchase money out of her'own funds. The *216master in his report says: “Of the proceeds of this sale, I find that Miss Green received $289.86 on account of her loan to Allen J. Green, committee, same being" credit on judgment of Scott, assigned to her as collateral security to the said note of Allen J. Green, committee.” Conceding the general principles of law to be that a life tenant is a constructive trustee for the remaindermen, and that when the life tenant invests the trust funds in her individual name in the purchase of property, the remaindermen may elect whether to hold the life tenant accountable for the trust funds, or have a trust declared in the property so- purchased, still it must be admitted that the facts of a particular case may be such that the application of these principles would work injustice to' the life tenant, in which case equity would withhold its aid. The question, then, is whether the facts of this case show that it would be unjust to allow the re-maindermen to elect either to proceed against the life tenant or to subject the said lot to- the operation of the trust. Miss Green labored under a mistake in supposing that the fund derived from the policy of insurance belonged to> her individually, and when she purchased the said lot it was not her intention to' purchase for the benefit of the remaindermen, but on her own account. Even if it was a technical violation of her duty as life tenant to' invest any portion of the insurance money in the purchase of property in her own name, it was not due to any want of care or act of intentional wrong on her part. These circumstances convince me that the Court of Equity should not exercise its powers, and that the judgment of the Circuit Court should be affirmed, especially since there is no question but that the remaindermen will get every cent of the original funds. I, therefore, to this extent,-concur in the opinion of Mr. Justice Pope.